In an action by the purchaser of an air-condensing unit against the defendants Air Modern, Inc., and Westinghouse Electric Corporation, who are, respectively, the seller and manufacturer of said equipment, to recover damages arising out of its alleged unsuitability for plaintiff’s purposes, in which the facts were pleaded in the complaint as a single cause of action, (defendant Westinghouse appeals from an order of the Supreme Court, Queens County, dated September 18, 1962, which denied its motion to direct plaintiff to serve an amended complaint (a) making the plaintiff’s pleading more definite ánd certain as to whether the gravamen of its cause of action was breach of warranty or fraud and deceit; and (b) separately stating its causes of action against each defendant (Rules Civ. Prae., rules 102, 90). Order affirmed, with $10 costs and disbursements; appellant’s time to answer the complaint extended until 20 days after entry of the order hereon. No opinion. Beldoek, P. J., Ughetta, Brennan, Hill and Rabin, JJ., concur.